HENRIOD, Justice
(concurring in part and dissenting in part).'
I concur in that portion of the' main opinion as it relates to an interpretation of Title 32-8-24, U.C.A.1953, having to do with designation of the custodian of seized property. However, T cannot subscribe to the trial court’s conclusion that the club in question was something in the nature of a set of Siamese twins with respective Dr. Jekyll and Mr. Hyde personalities.
This club "was;-one-establishment 'supported by dues paying mernbers.. It had one front door. It was. operated in: one-large' room. .'It'had á broken partition in the. middle of - the- room that in no Way prevented the free flow -. of 'traffic from' its north half tp its .south, halt and vice versa.', This half-partition, robe but..partly--to the; ceiling. Atop- it were lattice work and: flower adornments, neither of which.-kept any lively banter on the north from reaching the ears' of thq presumably less convivial' restaurant patrons to the south, who, according to the logic of the trial court’s decision, must have found a gourmet’s haven apart from the illegitimate conduct of their neighbors to the north;
On the north of this so-called partition were a bar and nearby tables where members and their guests might sit. On the south of this so-called partition were tables where members and their guests might sit. For. aught we know-the members seated to the north could have ordered a steak, and those seated to the south could have ordered a.bucket of ice and a-mixer. Yet, according to the decision below; the arresting officers properly seized the tables and chairs to the nqrth but made a grave error in seizing the tables .and chairs to the south of this quasbpartition whose pres-sence, with its lattice work and flowers, by some sort of statutory prestidigitation separated the -reveling goats from the punctilious sheep. One wonders what the arresting officer should or could have done had there been a -foursome seated at a -table astraddle the imaginary-Mason and Dixon, line extending from the .ends- of. the part-partition to the west and east- walls, and certainly such a situation would have presented an enigmatic problem.in division on the occasion of the .drafting of,a seizure and. *180sale order. One wonders if the immunity that was granted in this case to the tables and chairs lying south of the border would have persisted had the arresting officers elected to buy a drink to the south instead of to the north. One wonders, in such case, if seizure of property would have to have been confined to the area south of the so-called partition, while that to the north thereof, including the bar and the liquor, would have enjoyed the immunity spoken of above as being in a domain geographically protected by the pseudo-partition with its imaginary extended lines.
In my opinion the facts in this case do not lend themselves to any reasonable conclusion that an illegitimate business was being conducted in the area north of the partition but that to the south thereof business legitimacy was a virtue not shared in the same room to the north. I believe such conclusion to have been unrealistically arbitrary and that if the business in the one area was legitimate it was in the other and vice versa. Although I personally have serious doubts as to the constitutionality of the section under which the property in this case was seized without a warrant, under the main opinion’s affirmance of the trial court’s conclusion in this case, had the peace officers carried a search warrant they still would have found themselves on the horns of a dilemma and their Seizure to the south of the imaginary line involved here vvould havé impaled them nonetheless, as. the lower court implied it did here where they seized the property under a statute that required no search warrant. If both areas in this case are not treated alike, it seems obvious to me that not only absurd results are in the offing, but an effective and easy way is created to circumvent the statute involved. Besides, under the decision of this case peace officers have no yardstick they may employ in dealing with similar situations.